PER CURIAM:
Following a bench trial in the Circuit Court of Jackson County, Dominique Lindsey was convicted of second-degree murder and armed criminal action, in violation of §§ 565.021 and 571.015, RSMo. The court sentenced Lindsey to twenty years' imprisonment for second-degree murder and a concurrent term of three years' imprisonment for armed criminal action. Lindsey appeals. He argues that the State's evidence was insufficient because it failed to prove beyond a reasonable doubt that he did not murder the victim under the influence of sudden passion. We affirm. Because a published opinion would have no precedential value, we have provided an unpublished memorandum to the parties setting forth the reasons for this order. Rule 30.25(b).